 Case 2:20-mj-10421-MAH Document 1 Filed 12/02/20 Page 1 of 8 PageID: 1




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                   CRIMINAL COMPLAINT

      v.                                   Mag. No. 20-10421

ESMELBY ESTEVEZ-CASTILLO,
a/k/a "mybreakdownflow,"
a/k/a "mbdf"


            I, Heather J. Hendershot, being duly sworn, state the following is
true and correct to the best of my knowledge and belief:

                             SEE ATTACHMENTA

             I further state that I am a Special Agent with the Federal Bureau of
Investigation and that this complaint is based on the following facts:

                             SEE ATTACHMENTB

continued on the attached page and made a part hereof.




                                     S ec ru Agent Heather J. Hendershot
                                     Federal Bureau of Investigation



Sworn to me telephonically
this 2nd day of December, 2020




United States Magistrate Judge
 Case 2:20-mj-10421-MAH Document 1 Filed 12/02/20 Page 2 of 8 PageID: 2




                                ATTACHMENT A

                                 Count 1
      (Possession with Intent to Distribute & Distribution of Heroin)

      From in or about March 2019 through at least on or about August 11,
2020, in Passaic County, in the District of New Jersey, and elsewhere, defendant

                        ESMELBY ESTEVEZ-CASTILLO,
                         . a/k/a "mybreakdownflow,"
                                 a/k/ a "mbdf,"

did knowingly and intentionally distribute and possess with intent to distribute
at least 100 grams of a mixture and substance containing a detectable amount
of heroin, a Schedule I controlled substance.

      In violation of Title 21, United States Code, Section 841(a)(1) and (b)(l)(B).




                                        2
  Case 2:20-mj-10421-MAH Document 1 Filed 12/02/20 Page 3 of 8 PageID: 3




                                ATTACHMENT      B

       I, Heather J. Hendershot, am a Special Agent with the Federal Bureau of
Investigation. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with other law enforcement officers, and my
review of reports, documents, and evidence. Where statements of others are
related herein, they are related in substance and part. Where I assert that an
event took place on a particular date, I am asserting that it took place on or
about the date alleged. Because this complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation.

Heroin Parcels and Identification of Defendant

 .      1.   In or about January 2019, law enforcement, acting pursuant to a
search warrant, seized and searched a parcel in Ohio that had originated in New
Jersey (the "Ohio Parcel"), which was found to contain approximately one gram
of a substance      that field-tested positive for heroin. Law enforcement
subsequently identified six additional parcels similar in key respects to the Ohio
Parcel.

       2.    The Ohio Parcel bore a USPS Label 400 with a tracking number on
its upper left-hand corner; a Priority Mail stamp on its upper right-hand corner;
and an Avery-type rectangular mailing label listing the delivery and return
addresses. In my training and experience, this arrangement of labels (the "Ohio
Parcel Profile") is not typical. 1

     3.    A review of U.S. Postal Service databases revealed that other parcels
had been shipped from New Jersey bearing labels fitting the Ohio Parcel Profile
and Label 400s with tracking numbers sequential to that of the Ohio Parcel.

       4.   Law enforcement subsequently searched for bulk purchases of
Priority Mail stamps of the sort affixed to the Ohio Parcel. Law enforcement
detected additional cash purchases of that stamp at a particular U.S. Post Office
in northern New Jersey ("Post Office 1"). In my training and experience, such
purchases are suspicious because, among other reasons, large purchasers of


   1A USPS Label 400 ("Label 400") is a tracking label available free of cost at
any U.S. Post Office. Each Label 400 bears a bar code and a tracking number,
which allow senders to track their shipments online. Label400s are packaged in
"books" of 50, which are then packaged in "packs" of 10 books, or 500 labels, all
of which bear sequential tracking numbers.

                                        3
  Case 2:20-mj-10421-MAH Document 1 Filed 12/02/20 Page 4 of 8 PageID: 4




stamps typically do not make such transactions    in person, in cash, or at retail
pnces.

       5.    Law enforcement reviewed video surveillance footage from Post
Office 1, which revealed that a single individual had obtained the same type of
Priority Mail stamp, as well as the same types of envelopes and labels associated
with the Ohio Parcel Profile, at Post Office 1 on multiple occasions.

       6.      This individual was observed on each occasion to make a cash
purchase of approximately $1,000 in postage, which, again, is an unusual
purchasing pattern due to the bulk discounts widely available through
subscription services such as Stamps.com. I know from my training and
experience that such a pattern of overpayment in exchange for anonymity is
typical of individuals who traffic narcotics through the U.S. Mail.

       7.     Law enforcement interviewed two employees of Post Office 1, each of
whom remembered the purchaser of the large quantity of Priority Mail Stamps
(the "Purchaser") as a Latino male with slightly curly black hair and short black
facial hair. One of those employees recalled providing the Purchaser with a large
stack of USPS Label 400s. That employee further stated that the Purchaser had
left Post Office 1 in a light-colored, newer-model sport utility vehicle ("SUV").

       8.    Upon reviewing closed-circuit video recordings of Post Office l's
vestibule taken on or about February 19, 2019, the date of the purchase, the two
employees separately identified the same individual as the Purchaser.

       9.    Video footage recorded by municipal traffic cameras near Post Office
1 on or about February 19, 2019 (the "February 19 footage") depicts an
individual accessing a silver or gray Hyundai SUV in front of Post Office 1, along
with a portion of the SUV's license plate number.

       10.    Using the February 19 footage, law enforcement identified the
Hyundai SUV as likely registered to defendant Esmelby Estevez-Castillo
("Castillo").

        11.   The two Post Office 1 employees subsequently    identified Castillo's
driver's license photograph as depicting the Purchaser.

       12.   Law enforcement later reviewed U.S. Postal Service business records
and databases to identify other parcels originating in New Jersey that bore Label
400s with tracking numbers sequential to those provided to the individual
depicted in the Post Office 1 surveillance footage.


                                        4
  Case 2:20-mj-10421-MAH Document 1 Filed 12/02/20 Page 5 of 8 PageID: 5




       13. That review identified six additional parcels, all of which had
originated in northern New Jersey and bore labels fitting the Ohio Parcel Profile
and Label400s with sequential tracking numbers, five of which had already been
delivered.

      14.   On or about June 7,2019, law enforcement seized and searched the
sixth such parcel, pursuant to a search warrant, and found it to contain
approximately 3.2 grams of a substance           that was confirmed by a
Thermoscientific TruNarc ("TruNarc") scan to contain heroin.

       15.   Subsequent law-enforcement surveillance revealed that Castillo
resided at an address in Paterson, New Jersey (the "Paterson Address"), during
the relevant period. Law enforcement observed Castillo frequently leaving the
Paterson Address during morning hours and returning to it during evening
hours, from at least as early as in or about August 2019 to as recently as on or
about August 11, 2020.

Undercover Purchases of Heroin from mybreakdownflow/mbdf

        16.   From in or about September 2019 through at least in or about July
2020, an undercover law enforcement agent (the "UC") made a series of
purchases of heroin from a vendor variously called "mybreakdownflow" and
"mbdf' (unless otherwise       specified, referred to collectively herein as
"mybreakdownflow"). The UC initially made those purchases              via online
marketplaces located on the "darknet"-i.e., websites hidden from public lookup
cmd accessible only through an application that anonymizes visitors-where
mybreakdownflow openly advertised his or her product as heroin. The UC later
purchased heroin via direct online chats with an individual using the "mbdf'
username. For each UC purchase, whether made via a darknet marketplace or
by direct chat, the UC directed that the heroin be delivered to a particular New
Jersey location used by law enforcement for investigative purposes. Nine parcels
of heroin (collectively, "Parcels 1-9") were subsequently delivered to these
controlled locations, each corresponding in timing and approximate amount to
one of the UC's heroin purchases, and Castillo was observed by law enforcement
to visit a storage unit and then a Post Office in succession during many of the
relevant periods.

        17.   Each of Parcels 1-9 bore the same arrangement of labels as the Ohio
Parcel Profile and the parcel found to contain heroin pursuant to the search
warrant issued on or about June 7, 2020, as described above, except that Parcel
1 did not bear a Label 400. As previously noted, in my training and experience,
this is not a typical arrangement of labels.


                                       5
  Case 2:20-mj-10421-MAH Document 1 Filed 12/02/20 Page 6 of 8 PageID: 6




       18.   The USPS Label 400s used on Parcels 2 through 9 bore nearly
sequential tracking numbers. In my training and experience, the use of
sequential or nearly sequential tracking numbers typically indicates a single
sender who obtained mUltiple USPS Label 400s with sequential numbers during
a single Post Office transaction.

       19. The UC's heroin purchases      from mybreakdownflow/mbdf       and other
relevant events are as follows:

             a.    On or about September 13, 2019, the UC accessed a darknet
      marketplace ("DM1")and bought a heroin sample from mybreakdownflow
      for 0.00009683 Bitcoin ("BTC"),2or about $1, directing that the heroin be
      shipped to the New Jersey Address. On or about September 23, 2019, a
      parcel ("Parcel One") was delivered to a controlled location in New Jersey
      (the "New Jersey Address"), which law enforcement found to contain
      approximately 0.2 grams of a substance that was confirmed by a TruNarc
      scan to contain heroin.

            b.     On or about October 7, 2019, the UC accessed DM1 and
      purchased one gram of heroin from mybreakdownflow for 0.01339426
      BTC, or approximately $107, directing mybreakdownflow to ship the
      heroin to the New Jersey Address. On or about October 24,2019, a parcel
      ("Parcel Two") was delivered to the New Jersey Address, which law
      enforcement found to contain approximately 1.8 grams of a substance that
      was confirmed by a TruNarc scan to contain heroin.

            c.     On or about October 26, 2019, the UC accessed DM1 and
      purchased 10 grams of heroin from mybreakdownflow for 0.1107300 BTC,
      or approximately $1,023, directing mybreakdownflow to ship the heroin to
      the New Jersey Address. On or about November 1, 2019, a parcel ("Parcel
      3") was delivered to the New Jersey Address, which law enforcement found
      to contain approximately 12 grams of a substance that was confirmed by
      a TruNarc scan to contain heroin.

            d.    On or about November 10, 2019, the UC accessed DMI and
      purchased 10 grams of heroin from mybreakdownflow for 0.01106100
      BTC, or approximately $1,000, directing mybreakdownflow to ship the
      heroin to the New Jersey Address. On or about November 21, 2019, a
      parcel ("Parcel 4"), was delivered to the New Jersey Address, which law

   2 Bitcoin is a virtual currency circulated over the Internet. It is not issued by
any government, bank, or company, but rather is controlled through computer
software operating via a decentralized peer-to-peer network.

                                         6
Case 2:20-mj-10421-MAH Document 1 Filed 12/02/20 Page 7 of 8 PageID: 7




    enforcement found to contain approximately 11.1 grams of a substance
    that field-tested positive for the presence of heroin.

         e.    On or about December 2, 2019, the UC used an online
   messagtng application to contact mybreakdownflow directly, using the
   "mbdf'   username     and    the    messaging     application    listed  on
   mybreakdownflow's darknet marketplace profile. Through that online
   messaging application, the UC purchased         10 grams of heroin from
   mybreakdownflow for 0.15 BTC, or approximately $1,008, directing
   mybreakdownflow to ship the heroin to the New Jersey address. On or
   about December 10, 2019, a parcel ("Parcel 5") was delivered to the New
   Jersey Address, which law enforcement found to contain approximately 11
   grams of a substance that field-tested positive for the presence of heroin.

          f.   On or about January 6, 2020, the UC used an online
   messaging   application   to contact mybreakdownflow        directly and
   purchased 10 grams of heroin for 0.142770 BTC, or approximately $1,008,
   directing mybreakdownflow to ship the heroin to the New Jersey Address.
   Consistent with the January 6, 2020 UC purchase, on or about January
   14, 2020, a parcel ("Parcel 6") was delivered to the New Jersey Address,
   which law enforcement found to contain approximately 12.1 grams of a
   substance that was confirmed by a TruNarc scan to contain heroin.

          g.     On or about January 7, 2020, law enforcement observed
   Castillo leaving the Paterson Address in a black Hyundai Palisade with a
   New Jersey license number beginning with G56 (the "black Hyundai") and
   driving to a storage facility located in Englewood, New Jersey (the "Storage
   Facility"). Law enforcement then observed Castillo leave the Storage
   Facility in the black Hyundai. Shortly thereafter, law enforcement
   observed Castillo exiting a u.S. Post Office located in Englewood, New
   Jersey (the "Englewood Post Office"),which is approximately two (2) blocks
   away from the Storage Facility, and re-entering the black Hyundai, which
   was parked in front of the Englewood Post Office. On the same day, law
   enforcement located six Priority Mail envelopes in the lobby drop slot of
   the Englewood Post Office, each listing a New Jersey business as the
   return address and each bearing the same arrangement of labels as the
   Ohio Parcel Profile. Law enforcement seized one of those six parcels, which
   was addressed      to a location in Williamsburg, Pennsylvania (the
   "Pennsylvania Parcel"). The addressee of the Pennsylvania Parcel
   subsequently consented to a search of that parcel, which revealed that it
   contained approximately 30 grams of a substance that field-tested positive
   for heroin.


                                     7
 Case 2:20-mj-10421-MAH Document 1 Filed 12/02/20 Page 8 of 8 PageID: 8




            h.    On or about January 19, 2020, the UC used an online
      messagIng application    to contact mybreakdownflow        directly and
      purchased    10 grams of heroin for 0.12135026          BTC, directing
      mybreakdownflow to ship the heroin to the New Jersey Address.
      Consistent with that UC purchase, on or about January 24, 2020, a parcel
      ("Parcel 7") was delivered to the New Jersey Address, which law
      enforcement found to contain approximately 11.9 grams of a substance
      that was confirmed by a TruNarc scan to contain heroin.

            i.    On or about February 24, 2020, the UC used a direct online
      messagIng application    to contact mybreakdownflow         directly and
      purchased   10 grams of heroin for 0.104424779           BTC, directing
      mybreakdownflow to ship the heroin to the New Jersey Address. On or
      about March 2,2020, a parcel ("ParceIB") was delivered to the New Jersey
      Address, which law enforcement found to contain approximately 11.1
      grams of a substance that was confirmed by a TruNarc scan to contain
      heroin.

            J.    On or about March 3, 2020, the UC accessed a particular
      darknet marketplace ("DM 2") and purchased 1 gram of heroin from
      mybreakdownflow for 0.01410179 BTC, or approximately $123. On or
      about March 11, 2020, a parcel ("Parcel 9") was delivered to a law-
      enforcement-controlled location.3 Law enforcement found Parcel 9 to
      contain approximately 1.7 grams of a substance that was confirmed by a
      TruNarc scan to contain heroin.




  3   For operational reasons, Parcel 9 was delivered to a law-enforcement
location other than the New Jersey address.

                                      B
